Title: Herman van Bracht to John Adams: A Translation, 26 January 1782
From: Bracht, Herman van
To: Adams, John



Dordrecht, 26 January 1782
Dear Sir

It is now about a year ago that Mr. Dana was so kind as to satisfy my curiosity by sending me from Paris the French edition of the collected constitutions of the American states: Some friends, as well as myself, all well-wishers and with a high opinion of those people, thought it a good idea that that work be translated, so that all Netherlanders would be able to know on what a beautiful and pure basis the aforementioned government and liberty of America has been established; Mr. Wanner, a bookseller in this place, undertook the work; but when the piece was practically fully printed, we learned that the honorable Congress had had a complete collection of its constitutions and tracts published; for this reason the printer was obliged to alter the title of his Dutch edition, and to have that piece appear as the first volume, in the hope to get hold of the missing volume eventually, and then to offer that truly beautiful work to his countrymen completely.
Now because the honorable Congress only had 200 copies printed, and the work is unobtainable except through those to whom the honorable Congress has sent it, for that reason I take the liberty to turn to your honor directly about this, with the earnest request, that your honor might approve of entrusting a copy to me for several months, for the achievement of the aforementioned goal. To see this work completely translated into Dutch can only be useful both for America and also for these provinces, everyone who desires can see the beautiful and firm foundation on which America’s freedom steadfastly rests. I think also that it will encourage many more to support America more and more, because there are still very many in this country who as yet have no concept of the agreeable constitution of America, and nonetheless are not without influence on our government.
Do not hold it against me, your honor, that in this request I have turned to you; your well-known politeness will forgive me that I have made you lose some moments of your time, which you need for much more important activities.
Praying the Almighty, that He bless your honor’s attempts, and that soon it may be permitted to me and others, to the benefit of both countries, to address your honor as his Excellency the minister of the free states of America accredited by our sovereign, which is heartily desired by him who has the honor, with the offer of his sincere service, to call himself, honorable sir, your honor’s obedient servant,

Herman van Bracht

